Title: From Thomas Jefferson to Thomas Pinckney, 8 May 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia May. 8. 1793.

I took the liberty, some short time ago, of putting under cover to you some packets containing copies of official papers which Mr. John Carey had been permitted to take and publish, accompanying them with a request that you would be so good as to deliver them to him particularly, but to no other person should any accident happen to him. I now trouble you with another packet of the same kind and with the same request. It completes what Mr. Carey has prepared, I believe, for present publication. I have the honor to be with great esteem & respect Dear Sir Your friend & servt

Th: Jefferson

